Citation Nr: 0009887	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  97-30 101	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Buffalo, New York



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for retinitis 
pigmentosa.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 February 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the RO.  



FINDING OF FACT

New evidence, which bears directly and substantially on the 
veteran's claim of service connection for retinitis 
pigmentosa and is so significant that it must be considered 
to fairly decide the merits of the veteran's claim, has not 
been presented since the final Board decision of September 
1994.  



CONCLUSION OF LAW

New and material evidence to reopen the claim of service 
connection for retinitis pigmentosa has not been presented.  
38 U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted when the veteran has a 
disability as the result of a disease or injury incurred or 
aggravated by service that is not the result of the veteran's 
own willful misconduct.  38 U.S.C.A. § 1110, 1131 (West 
1991).  

Generally congenital or developmental defects (and refractive 
errors of the eyes) are not diseases or injuries within the 
applicable legislation.  38 C.F.R. § 3.303(c) (1999).  The 
General Counsel of the VA has noted, however, that if, during 
service, superimposed disease or injury does occur, service 
connection may be warranted for the resultant disability.  VA 
General Counsel Opinion (OGC) Prec. 82-90 (Jul. 18, 1990).  
OGC Prec. 67-90 (Jul. 18, 1990) held that service connection 
may be granted for retinitis pigmentosa if the evidence as a 
whole establishes that it was incurred or aggravated in 
service within the meaning of VA law and regulations.  

"Retinitis pigmentosa is a disease marked by progressive 
loss of retinal response, retinal atrophy, attenuation of 
retinal vessels, and clumping of pigment, with contraction of 
field of vision.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1456 
(27th ed. 1988)."  Meeks v. Brown, 5 Vet. App. 284, 285 
(1993); Moray v. Brown, 5 Vet. App. 211, 211 (1993).  

A careful review of the service medical records shows that, 
on examination in November 1961 for entrance into active 
military service, the veteran reported that he had had eye 
trouble, which his examiner indicated referred to "worn 
glasses 5 yrs-myopia."  The veteran's eyes were clinically 
evaluated as being normal, including on ophthalmoscopic 
examination.  His distant vision was found to be 20/300, 
corrected to 20/40, in the right eye; and 20/400, corrected 
to 20/50-1, in the left eye.  His near vision, before 
correction, was reported to be J-1 in each eye.  A cover test 
for heterophoria, a test of his color vision, and his 
intraocular tensions were all reported to be normal.  
Defective visual acuity (recorded as "DVA") was assessed, and 
the veteran was given a profile of "3" for the eyes.  

Vision tests for spectacles were performed during service at 
the eye clinic at Fort Knox, Kentucky in March 1962 and 
November 1962.  In June 1962, the veteran was found to have 
sustained a laceration of his upper lip and to have knocked 
the cap off an upper incisor.  Further details of how this 
occurred were not recorded at that time.  A few days later, 
the veteran complained that his eyes were watering, in 
addition to having a productive cough, sneezing and a sore 
throat.  Only normal findings were noted on examination of 
the veteran's eyes, in a hospital emergency room after he was 
involved in an automobile accident in December 1962.  

In March 1963, during service, the veteran was referred to 
the eye clinic at Fort Knox to have his glasses changed, at 
which time he was noted to be having difficulty reading, 
reportedly having to hold paper very close.  The veteran's 
vision with glasses was reported to be 20/40 in the right eye 
and 20/30 in the left eye, and his fundi were found to be 
negative.  

In June 1963, during service, the veteran related a complaint 
of watering of his eyes at night, which he apparently 
associated with trouble sleeping and hay fever, a problem he 
indicated that he had also had in civilian life.  The report 
of a July 1963 x-ray examination of the veteran's left 
shoulder and clavicle showed that the veteran reported that 
he had struck his shoulder when he fell off a step.  

The veteran's vision was again tested in August 1964 and 
November 1964, at a service Eye Clinic, for spectacles.  In 
connection with the latter examination, he was noted to 
complain of blurred vision at a distance.  The veteran was 
reported to have no eye injuries or diseases.  

On examination in December 1964 for separation from service, 
the veteran reported that he had a history of eye trouble, 
which his examiner indicated referred to his wearing glasses.  
His eyes were clinically evaluated as normal, including on 
ophthalmoscopic examination.  His distant vision was reported 
to be 20/200, corrected to 20/30, in each eye.  His near 
vision was reported to be J-11, correctable to J-1, in the 
right eye; and J-3, correctable to J-1, in the left eye.  A 
cover test at 20 feet for heterophoria was normal 
(orthophoric); the veteran made no errors on a test of his 
color vision (Pseudoisochromatic Plate test, recorded as 
"PIP"); and his intraocular tensions were assessed as being 
normal.  Compound myopic astigmatism was diagnosed.  A 
physical profile of "2" for the eyes was assigned at that 
time.  

In an August 1990 statement, a neighbor of the veteran's, who 
stated that he had been a dispensing optician since 1959, 
reported that he had made eyeglasses for the veteran many 
times and that, in 1968, the veteran began complaining of 
difficulty driving at night.  

Office visit notes of Allan I. Kanter, M.D., reveal that the 
veteran was seen for examination in February 1979.  On the 
pre-printed examination form, next to the entry "complaint," 
it was noted that this was a routine examination and that the 
veteran reportedly had no problem with his vision with 
glasses.  It was noted for clinical purposes that the veteran 
first received glasses at age 5.  He was said to have no 
injuries or diseases.  

In an August 1990 medical statement, the results of tests of 
the veteran's vision conducted in June 1981 and April 1982 
noted partially noncorrectable visual impairment in both eyes 
on both occasions.  In an October 1992 letter, VA was 
informed that any files going back to 1975-1980 would not be 
available because records were only kept for 5 years.  

In October 1992, an Optical Center reported that no record 
for the veteran had been found.  In November 1992, the 
veteran informed VA that he had learned that his records from 
another optical department had been destroyed.  

The veteran was diagnosed as manifesting retinitis pigmentosa 
in August 1982, by Dr. Kanter, who then referred him to 
William V. Delaney, M.D.  Dr. Delaney confirmed the diagnosis 
on examination in September 1982.  Dr. Delaney's office visit 
records show that the veteran reported for clinical purposes 
that he had been experiencing difficulty seeing when driving 
at night for a "few" years and daytime driving difficulty 
"for only a few months."  It was further noted that, when he 
was examined by Dr. Kanter 3 years earlier, he was given 
glasses, but "[t]his time told retinal deterioration."  

In discussing the most likely etiology of the veteran's 
retinitis pigmentosa, in a September 1982 letter to Dr. 
Kanter, Dr. Delaney characterized the onset of the veteran's 
nightblindness as being "late."  In a January 1983 letter Dr. 
Delaney reported that the veteran's visual fields were 
reduced to less than 10 degrees in both eyes because of his 
progressive retinitis pigmentosa and that his visual acuity 
was 20/60 in both eyes.  The veteran was noted to have been 
declared "legally blind."  

A VA examination in March 1983 resulted in a diagnosis of 
atypical retinitis pigmentosa.  The examiner remarked that 
the veteran's visual field loss was severe and that he was 
"registerably blind."  In connection with the March 1983 VA 
examination, the veteran reported that he had suffered from a 
severe impairment of night vision for the past 6 years and a 
deterioration in his ability to read newsprint for the last 6 
months.  A June 1983 VA examination revealed findings of 
bilateral posterior subcapsular cataracts, in addition to 
bilateral retinitis pigmentosa.  The veteran's retinae were 
noted to show "a few deposits of pigment peripherally."  

Numerous subsequent non-VA and VA medical reports also 
confirm that the veteran had retinitis pigmentosa.  An 
examination of the veteran's eyes at a VA ophthalmology 
clinic in January 1987 was reported to show that his fundi 
"certainly" did not reveal "classic" signs of retinitis 
pigmentosa.  Later that month, a special low vision 
optometric examination was noted to reveal his retinitis 
pigmentosa to be an unusual form with macular involvement.  

In an August 1988 letter, Dr. Delaney related that the 
veteran had a hereditary form of retinitis pigmentosa, which 
had been "gradually causing deterioration throughout his 
whole life."  

In a September 1988 letter, Dr. Kanter noted that the veteran 
had reported that he had had night blindness and blurring of 
vision since the early 1960's.  He pointed out that the 
veteran was diagnosed as having retinitis pigmentosa in 1982, 
and opined that, because retinitis pigmentosa was a slowly 
progressive disease, it was "quite likely that he had early 
symptoms as far back as ten years before the diagnosis was 
made."  

In a September 1989 decision, the Board denied the veteran's 
original claim of service connection for retinitis 
pigmentosa.  

In October 1989, the veteran applied to reopen his claim of 
service connection for retinitis pigmentosa.  

An October 1989 entry in Dr. Kanter's office visit records 
indicates that Dr. Kanter informed the veteran that he was 
not aware of radiation exposure being a possible cause of 
retinitis pigmentosa.  The veteran had reported that he had 
been exposed to radiation since 1963, both during his 
military service and in his subsequent employment.  An 
October 1989 entry in Dr. Delaney's office visit records 
shows that Dr. Delaney had stated that the veteran's 
retinitis pigmentosa was not caused by a head injury which he 
reported he had sustained in a motor vehicle accident during 
his military service.  

In a November 1989 letter to the veteran, Dr. Kanter 
discussed the progression and hereditary nature of retinitis 
pigmentosa.  Regarding the former, he related:

You are certainly correct in believing 
that it can take many years for retinitis 
pigmentosa to develop to the point of 
legal blindness.  Characteristically, 
difficulty with night vision is seen as 
early as childhood with this progressing 
slowly without any other abnormalities 
found within the eye.  I am sure that the 
symptoms that you described while in the 
service, that is, having difficulty 
seeing at night, tripping on steps, and 
running into things, represented the 
early stages of the retinitis pigmentosa.  

In another November 1989 statement, Dr. Delaney reported 
that, when the veteran was seen in September 1982, he related 
that, three years earlier, he was told that he had "retinal 
deterioration."  The veteran was noted to believe that the 
onset of his disability occurred while he was in the military 
service between 1961 and 1965.  The doctor then remarked that 
he had "no direct knowledge of that fact but suspect[ed] that 
[was] approximately the time when the patient would notice a 
disability."  

In a July 1990 statement, Dr. Kanter related that he first 
saw the veteran in February 1979, for a routine examination 
and that, at that time, the veteran's best corrected visual 
acuity in both eyes was 20/30, with a moderate myopic 
correction and normal appearing fundi.  After reviewing the 
veteran's 1982 complaints and eye examination findings, Dr. 
Kanter wrote the following:

In retrospect, he had a long history of 
poor night vision as well as difficulty 
with falling.  Considering the lack of 
pigmentation in his retinitis pigmentosa, 
it is certainly possible that he had the 
disease many years prior to it 
manifesting itself on his retinal 
examination.  I certainly think this 
should be considered while looking at his 
condition while in the service.  

Several July 1990 entries in Dr. Delaney's office visit 
records involve a discussion of the cause or etiology of the 
veteran's retinitis pigmentosa.  In the first such entry, the 
veteran was reported to have stated that he first began to 
notice blurry vision and tripping approximately the second 
year that he was in active duty and he had "stopped night-
time driving at this time also."  

In an August 1991 statement, Dr. Delaney reported that, 
because of the small amount of pigment associated with the 
veteran's retinitis pigmentosa, he fit into the category of 
"recessively inherited retinitis pigmentosa sine pigmento."  
Dr. Delaney explained that this meant that the veteran's 
retinitis pigmentosa was without the heavy pigment 
accumulation often seen in retinitis pigmentosa patients.  
Dr. Delaney stated, in pertinent part, the following:

The symptoms of missing steps and 
falling, etc., described by [the veteran] 
while in the military at the age of 17 or 
18 are consistent with the disease.  
Undoubtedly, he was also having 
considerable difficulty seeing in dim 
light at that time as he was at his most 
recent examination here.  I do not think 
the automobile accident was the cause of 
his ocular problems but simply brought 
them to his attention.  Whether his 
limited field of vision was a cause of 
the accident would have to be determined 
by the circumstances under which it had 
occurred.  

In an October 1992 letter, Dr. Kanter again related that he 
first saw the veteran for a routine examination in February 
1979 and added at that time that "he had a visual acuity of 
20/30 with significant myopia.  The examination was otherwise 
normal."  He stated that his August 1982 examination of the 
veteran revealed normal findings, other than "early evidence 
of retinitis pigmentosa" and decreased visual acuity 
bilaterally.  Dr. Kanter pointed out that he had not examined 
the veteran since August 1982.  

Photocopies of several articles, pages from medical texts, 
and a publication of the Retinitis Pigmentosa Foundation, 
which the veteran has submitted to VA, include discussions of 
the symptoms of retinitis pigmentosa, the highly variable 
progression of the disease, and the varieties thereof, 
including "sine pigmento," wherein pigmentary changes were 
not clearly visible until "years" after night blindness had 
developed.  

In August 1991 and February 1992 letters to the veteran, an 
Information and Referral Coordinator with the Retinitis 
Pigmentosa Foundation discussed "retinitis pigmentosa sine 
pigmento," and commented that it had not been shown that any 
type of head trauma was linked to retinitis pigmentosa.  She 
further noted that specific questions regarding an 
individual's retinitis pigmentosa must be addressed by an 
ophthalmologist who is familiar with that person's medical 
history.  

In July 1993, a Board decision determined that the veteran 
had submitted new and material evidence to reopen his claim 
for service connection for retinitis pigmentosa and remanded 
the case to the RO for a de novo review of the claim.  

After appropriate RO development, in September 1994, the 
Board denied the reopened claim of service connection for 
retinitis pigmentosa.  The Board noted that the veteran had 
contended that the evidence now in the record clearly 
established that his retinitis pigmentosa was not of a 
hereditary variety and that it had begun during his military 
service.  He asserted that his retinitis pigmentosa was first 
manifested during his service, over one year after he entered 
active duty, after he was involved in an automobile accident.  
He indicated that at that time the symptoms of the retinitis 
pigmentosa were persistent blurred vision, difficulty with 
night vision and reduced fields of vision, which caused him 
to bump into things and stumble.  He maintained that all of 
these problems are "a matter of record."  

The veteran also noted that O.G.C. 67-90 and 82-90, 
authorized a grant of service connection for retinitis 
pigmentosa.  The veteran indicated that Drs. Kanter and 
Delaney had diagnosed that he had retinitis pigmentosa sine 
pigmento, which explained why the disease was not detected 
when his eyes were examined during his service.  In addition 
to the reports of Drs. Delaney and Kanter, the veteran 
directed the Board's attention to the special report from the 
Retinitis Pigmentosa Foundation, and to the affidavits from 
his former coworkers and neighbors which he had submitted.  

With respect to his in-service vision problems, the veteran 
contended that VA was confusing his myopia with his retinal 
problems.  He stated that a vast change in his vision was 
shown to have occurred between August and November 1964 and 
that his December 1964 examination showed that his eyes were 
even worse.  He maintained that compound myopic astigmatism 
could not have been the cause of his vision problems at that 
time because lenses could not correct the blurriness that he 
was experiencing.  The veteran also argued that the visual 
acuity tests conducted during his service did not establish 
that he did not have early retinitis pigmentosa, because his 
visual fields were not tested.  The veteran believed that he 
was wronged by the inadequate work-up by specialists in the 
military and that to deny his claim would unfairly penalize 
him.  

The Board denied the claim on the basis that the veteran's 
retinitis pigmentosa was first diagnosed more than 17 years 
after his military service ended.  In addition, the Board 
noted that the veteran's testimony that he experienced night 
blindness and tunnel vision during his active military 
service and the lay statements submitted to corroborate those 
symptoms were not credible.  The Board also found that the 
rendering of the post-service medical opinions to the effect 
that the veteran's retinitis pigmentosa was present during 
his active military service were completely dependent on the 
credibility of the veteran's own assertions that he 
experienced night blindness and tunnel vision during his 
active military service.  

In a June 1996 decision, the U.S. Court of Veterans Appeals 
(now U.S. Court of Appeals for Veterans Claims) (Court) 
affirmed the Board's decision.  

In September 1996, the veteran attempted to reopen his claim 
of service connection for retinitis pigmentosa.  He submitted 
in this regard inservice photographs of himself not wearing 
glasses.  The veteran also submitted articles regarding x-
linked retinitis pigmentosa indicating that the condition 
began in the first decade of life and often led to severe and 
complete blindness by the third or fourth decade and articles 
pertaining to retinitis pigmentosa which defined the term and 
described its symptoms, signs, diagnosis, prophylaxis and 
treatment.  Ongoing treatment records pertaining to his 
retinitis pigmentosa are also of record.  

The veteran contends that he has submitted new and material 
evidence to reopen his claim for retinitis pigmentosa.  The 
veteran asserts that he did not wear glasses in service and 
this proved that he had had no eye problems prior to service 
and that the first signs of retinitis pigmentosa had become 
manifest in service in the form of severe night vision 
problems.  He also contended that severe retinitis pigmentosa 
was diagnosed in 1982 and that it took many years for such a 
severe condition to become manifest.  Therefore, according to 
the veteran, retinitis pigmentosa had to have become manifest 
in service.  

The veteran also contends that the VA failed to assist him in 
developing evidence such as determining the meaning of 
several abbreviations used in his service medical records.  
Specifically, he argues that the notations on his report of 
medical history for separation in December 1964, box number 
40 "#20 UCHD-NS  Eye Trouble glasses worse (with an "n" 
handwritten over the typed "se")" signify an "untreatable 
congenital hereditary condition night vision severe."  The 
veteran believes an investigation regarding the reason the 
document was altered should be initiated.  

Finally, the veteran asserts that the notation in number 74 
of the report of medical examination for separation in 
December 1964 signifying "(3800)" should also be 
investigated to determine if it indicates that he was 
diagnosed with retinitis pigmentosa at the time.  In 
addition, the veteran believes an expert medical opinion is 
necessary to determine if the record indicates retinitis 
pigmentosa became manifest in service.  

The September 1994 Board decision is considered final, with 
the exception that the claim may be reopened if new and 
material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104; 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 
1 Vet. App. 140 (1991).  

The Board must perform a two-step analysis when the veteran 
seeks to reopen a claim based on new evidence.  First, the 
Board must determine whether the evidence is "new and 
material."  Second, if the Board determines that the 
claimant has produced new and material evidence, the claim is 
reopened and the Board must evaluate the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  Manio at 145.  The Board is required to review all of 
the evidence submitted by an appellant since the last final 
denial of a claim on any basis, to include decisions by the 
RO or the Board which had refused, after having considered 
newly presented evidence, to reopen a previously disallowed 
claim because of a lack of new and material evidence.  Evans 
v. Brown, 9 Vet. App. 273 (1996).  

38 C.F.R. § 3.156(a) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  For the new 
evidence to be material, it must bear directly or 
substantially on the specific matter and is so significant 
that it must be considered to fairly decide the merits of the 
claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In an attempt to reopen his claim, the veteran has submitted 
medical records dealing with recent examination and 
treatment, his own statements in support of his claim and 
articles pertaining to retinitis pigmentosa.  

The additional medical records describe the veteran's current 
ailments and conditions and the treatment he received for 
said conditions.  However, they do not serve to suggest that 
his retinitis pigmentosa was due to disease or injury which 
incurred in or aggravated by service.  As such, this added 
evidence is essentially cumulative in nature and cannot serve 
to provide a basis to reopen his claim.  Elkins v. Brown, 5 
Vet. App. 474, 478 (1993).  

Most of the veteran's contentions including that he had the 
first symptoms of retinitis pigmentosa in service and his 
request for an expert medical opinion regarding whether his 
retinitis pigmentosa became manifest in service, have been 
made previously and were considered by the Board in 
connection with the its September 1994 decision.  Thus, his 
unsupported assertions alone cannot be considered to be new.  
Once it is determined that evidence is not new, no further 
analysis is required because it could not be "new and 
material" if it is not "new."  Smith v. West, 12 Vet. App. 
312 (1999).  

The veteran's assertions pertaining to the meaning of 
abbreviations used on his discharge examination in December 
1964 also cannot be considered to constitute new evidence.  
The veteran's own lay assertions of concerning questions of 
medical diagnosis and causation as presented in this case 
alone cannot constitute new evidence to reopen the claim.  
Hickson v. West, 11 Vet. App. 374 (1998).  The veteran is not 
competent in this regard to opine that certain notations 
really indicate that retinitis pigmentosa was diagnosed in 
contradiction to the plain language of the notations.  Thus, 
the veteran cannot rely on his own opinion as to these 
medical matters.  Because the determinative issue in this 
matter involves medical etiology of a condition, the 
veteran's lay testimony is not in and of itself sufficient to 
establish the relationship between the veteran's military 
service and any condition from which he may, or may not, now 
suffer.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
such statements will not be sufficient to reopen the claim.  

In this regard, the Board notes that "UCHD" signifies usual 
childhood diseases, see NEIL M. DAVIS, MEDICAL ABBREVIATIONS 
259 (8th ed. 1997)), and "NS" signifies not specific.  Id. 
at 178.  In addition, the explanation accompanying question 
number 74 advises the examiner to list the diagnoses with the 
item numbers in parenthesis.  A simple reading of the plain 
language of the question indicates that (3800) is the item 
number for compound myopic astigmatism, a refractive error of 
the eye not subject to service connection.  See 38 C.F.R. 
§ 3.303(c), supra.  

For a medical treatise to be in and of itself sufficient to 
satisfy the medical nexus requirements necessary for an award 
of service connection, it must provide more than speculative 
generic statements not relevant to the veteran's claim.  See 
Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 
Vet. App. 521 (1996).  The submitted excerpts from various 
sources discuss retinitis pigmentosa in general, but do not 
provide any meaningful discussion relative to the veteran's 
particular case or otherwise serve to present a nexus between 
the current retinitis pigmentosa first diagnosed by medical 
personnel 17 years after separation from service and any 
disease or injury in service.  Accordingly, such excerpts are 
not sufficient to reopen the claim.  

The cumulative VA medical records, the various lay assertions 
and statements provided by the veteran himself and the 
treatise evidence submitted by the veteran, in and of 
themselves, are not so significant that they must be 
considered, along with the other evidence of record to fairly 
decide the merits of the veteran's claim.  See 38 C.F.R. § 
3.156; Cf. Hodge, 155 F.3d 1356.  

The Board notes that the RO cited to the reopening standard 
used in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because 
the Board found that the actual evidence submitted by the 
veteran was not new evidence, the decision by the Federal 
Circuit in Hodge overturning the Colvin standard is not 
implicated in this matter.  The decision in Hodge, supra, 
overruled this Colvin analysis with respect to the 
materiality component of "new and material" evidence.  To 
reopen a claim, however, the evidence submitted must still be 
more than "cumulative" or "redundant." 38 C.F.R. § 3.156(a); 
Hicks v. West, 12 Vet. App. 86 (1998), Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  

Based on the foregoing, the Board concludes that the veteran 
has not submitted new and material evidence to reopen his 
claim of service connection for retinitis pigmentosa.  



ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for retinitis pigmentosa, the 
appeal is denied.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals



 

